                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                        CENTRAL DIVISION
                                           LEXINGTON

 SHANE AMATO,                                    )
                                                 )
          Plaintiff/Petitioner,                  )   Civil No.: 5:19-cv-00171-GFVT-HAI
                                                 )
 V.                                              )                  ORDER
                                                 )
 BRAD ADAMS, Warden,                             )
                                                 )
          Defendant/Respondent.                  )
                                         *** *** *** ***

       This matter is before the Court on a Recommended Disposition filed by United States

Magistrate Judge Hanly A. Ingram. The Defendant, Shane Amato, filed a pro se so-called

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. [R. 1.] However, Mr. Amato’s

petition does not challenge his conviction or sentence. Instead, he contests his inmate

classification. Consistent with local practice, Judge Ingram reviewed the motion and prepared a

Recommended Disposition. [R. 6.]

       After considering the record, Judge Ingram determined that Mr. Amato is not entitled to

relief under 28 U.S.C. § 2254. Specifically, Judge Ingram found that Mr. Amato may not assert

his inmate classification claims in a habeas corpus proceeding under 28 U.S.C. § 2254. Judge

Ingram correctly noted that “challenges to a prisoner’s classification or place of confinement . . .

are ‘conditions of confinement’ claims which may only be asserted in a civil rights action.”

Owen v. Sepanek, 2014 WL 6610169, at *3 (E.D. Ky. 2014) (collecting cases). Therefore, if Mr.

Amato wishes to challenge his prisoner classification in federal court, he must do so pursuant to

§ 1983.

       Generally, this Court must make a de novo determination of those portions of a
recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

objections are made, however, this Court is not required to “review . . . a magistrate’s factual or

legal conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140,

150 (1985). Parties who fail to object to a Magistrate’s Report and Recommendation are also

barred from appealing a district court’s order adopting that Report and Recommendation. United

States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this Court has considered the

record, and it ultimately agrees with the Magistrate Judge’s recommendation. Furthermore, the

Court declines to issue a certificate of appealability. The Court determines that reasonable jurists

would not find the denial of Mr. Amato’s § 2254 motion debatable. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED:

       1.      Magistrate Judge Hanly A. Ingram’s Report and Recommendation [R. 6] as to

Defendant Shane Amato is ADOPTED and for the Opinion of the Court;

       2.      Mr. Johnston’s Petition for habeas corpus relief pursuant to § 2254 [R. 1] is

DISMISSED WITHOUT PREJUDICE.

       This the 6th day of May, 2019.




                                                 2
